Citation Nr: 1217228	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-21 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran served in the National Guard from November 1980 to September 1984. The Veteran served in the Army Reserve from May 1986 to September 1986, and the Veteran had active duty service in the Navy from October 1989 to May 1995. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for degenerative joint disease of the cervical spine.  

In August 2007, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge at a Board hearing.  A transcript of the hearing is of record. 

The Board remanded this case for additional development in May 2008 and November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2009, the Board remanded this case for a VA examination and etiology opinion regarding the Veteran's cervical spine condition.

The October 2010 VA examiner indicated in the examination report that he was unable to determine whether it was at least as likely as not that the Veteran's current cervical conditions (sprain with spasm, spondylolysis, and degenerative disc disease) were related to his service without resorting to speculation because he did not have the Veteran's claims file to review.  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In a December 2010 addendum, the October 2010 VA examiner stated that he reviewed the Veteran's claims file but that there were no changes to his initial report.  

The December 2010 statement makes no sense in light of the rationale stated in the October 2010 examination report.  If the reason that the examiner could not provide an opinion without resorting to speculation was because he did not have access to the Veteran's claims file, then having access to the claims file ought to have resulted in an opinion being provided.  If not, the examiner should have explained why he still could not provide an opinion without resorting to speculation even after reviewing the claims file.  Accordingly, the Board finds the October and December 2010 examination report and addendum to be inadequate.  Therefore, a new medical opinion is necessary to make a fully informed decision in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file should be referred to the examiner who performed the October 2010 VA examination for further review and comment.  The examiner is requested to review the Veteran's claims file prior to rendering an etiology opinion.  In particular, the examiner must review the Veteran's service treatment records, all post-service evidence, the opinions provided by VA examiners in June 2005, January 2007, July 2007, October 2010, December 2010, and a copy of the body and directives of this remand.  

The examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that the 
Veteran's current cervical spine disability had its onset during active duty service or is related to any in-service disease or injury, particularly the injuries to the shoulder and back.

2.  If the October 2010 VA examiner is not available, schedule the Veteran for a new VA examination.  The examiner should conduct a thorough examination and provide diagnoses for any current cervical spine disability found.  The claims file must be made available to the examiner for review in connection with the examination.  
In particular, the examiner must review the Veteran's service treatment records, all post-service evidence, the opinions provided by VA examiners in June 2005, January 2007, July 2007, October 2010, December 2010, and a copy of the body and directives of this remand.  

Based on the examination and review of the record, the examiner must answer the following question:

Is it at least as likely as not (50 percent probability or higher) that the cervical spine disability found on examination had its onset during active duty service or is related to any in-service disease or injury, particularly the injuries to the Veteran's shoulder and back noted in his service treatment records?  

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so.

3.  When the development requested above has been completed, readjudicate the issue on appeal.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


